Citation Nr: 1727530	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-26 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1955 to November 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to the benefit currently sought on appeal.

The Board remanded this claim in March 2015 in order to accomplish additional development.  An examination was conducted in May 2015 and an independent medical opinion was obtained in August 2015.

In November 2015, the Board issued a decision denying service connection for the Veteran's left shoulder disability; the Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a February 2017 Memorandum Decision, the Court vacated the Board's November 2015 decision and remanded the case for action consistent with the Memorandum Decision. 

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is in favor of a finding that the Veteran's left shoulder disability had its onset in or is otherwise attributable to service. 


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As this is a complete grant of the benefit sought on appeal, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran. 

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that his left shoulder disability is due to his active duty service.  Specifically, he contends that as a gun crewman he operated a heavy machine gun that caused the dislocation of his left shoulder and he has been experiencing pain ever since.  Without the need to discuss each piece of evidence in detail, the Board finds that the preponderance of the evidence supports the Veteran's service connection claim for a left shoulder disability.

Unfortunately, the Veteran's complete service treatment records are unavailable for review due to the 1973 fire at the National Personnel Records Center (NPRC).  However, his DD-214 is of record and confirms that he served as an AAA Gun Crewman. 

Review of his post-service treatment records reflects the Veteran sought medical care in March 1987 for neck and shoulder discomfort which the physician noted was caused by stress from his new position; a possible muscular strain was noted.  Years later, in June 1999, he described a popping sound, pain and limited range of motion in his left shoulder that had been ongoing for several months.  The examiner noted that the condition was possibly related to a stretch injury.  One month later, the Veteran reported migrating pains in his lower abdomen, hips and shoulders; the examining physician opined that his symptoms were probably related to his out of control glucose levels.  Days later, the Veteran reported no pain in his left shoulder at that time.  In August 2007, the Veteran had an x-ray performed on his left shoulder after complaining of pain lasting six months; the x-ray showed mild degenerative arthritis of the left acromioclavicular joint.  He reported that he had pain in his shoulder on and off for about 50 years since a dislocation in service and recently, doing a pull down exercise while at the gym had made it worse. 

The Veteran was afforded a VA examination in May 2015.  The examiner diagnosed several shoulder disabilities including, osteoarthritis, shoulder impingement syndrome and rotator cuff tendonitis.  However, the examiner opined that none of the diagnoses were related to service because there was no evidence of a shoulder injury during service. 

An addendum opinion from an expert examiner was obtained in August 2015 confirmed the diagnoses and noted that the Veteran's shoulder disability was not related to service because there was no clinical evidence of a shoulder condition for approximately 42 years after service.  The examiner opined that the Veteran's current disability was a result of a stretch injury sustained in June 1999 and eventually progressed to degenerative joint disease. 

Although both the May and August 2015 examiners found that the Veteran's left shoulder disability was not related to service, neither included an adequate rationale.  The May 2015 examiner based his decision on the fact that there was no in-service injury or event, but the Veteran's complete STRs were not available for review.  As noted above, most of his files were lost in the 1973 NPRC fire.  The August 2015 examiner noted that the clinical evidence did not show symptoms of a shoulder disability until June 1999, more than 40 years after service.  However, private treatment records reflect the Veteran sought care for shoulder pain in 1987 and a muscle strain was diagnosed, more than 10 years before the June 1999 re-injury.  Moreover, the August 2015 examiner noted that the shoulder pain reported in June 1999 had resolved; however, his treatment records clearly show that he reported shoulder pain in July 1999.  Therefore, the two opinions are of no probative value in determining a nexus between the Veteran's shoulder disability and his active duty service. 

The Veteran has reported experiencing pain in his shoulder on and off for several years since service.  He is competent to report any injuries sustained in service, as well as symptoms he exhibited following the incident.  Barr v. Nicholson, 21 Vet. App. 303, 307-8 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  The Board finds his statements credible as they are consistent with the other available evidence showing he experienced shoulder pain throughout the appeal period.  Therefore, statements from the Veteran are given high probative weight. 

For the foregoing reasons, the Board finds that the Veteran's left shoulder disability is related to service and therefore, warrants service connection. 


ORDER

Service connection for a left shoulder disability is granted. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


